As filed with the Securities and Exchange Commission onMay 24,2010 1933 Act Registration No. 333-162441 1940 Act Registration No. 811-22338 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 6 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 7 [X] LEGG MASON GLOBAL ASSET MANAGEMENT TRUST (Exact Name of Registrant as Specified in Charter) 100 International Drive Baltimore, Maryland 21202 (Address of principal executive offices) Registrant's telephone number, including area code: (410) 539-0000 Name and address of agent for service: Copy to: RICHARD M. WACHTERMAN, ESQ. ARTHUR C. DELIBERT, ESQ. Legg Mason & Co., LLC K&L Gates LLP 100 International Drive 1treet, N.W. Baltimore, Maryland 21202 Washington, D.C. 20006-1600 (Name and address of agent for service) Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: []immediately upon filing pursuant to Rule 485(b) [X] on June 24, 2010, pursuant to Rule 485(b) []60 days after filing pursuant to Rule 485 (a)(1) []on , pursuant to Rule 485 (a)(1) [ ]75 days after filing pursuant to Rule 485(a)(2) []on, pursuant to Rule 485(a)(2) If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 6 is being filed pursuant to Rule 485(b)(iii) under the Securities Act of 1933, as amended (the "Securities Act"), solely to designate June 24, 2010 as the next effective date for Post-Effective Amendment No. 4 filed pursuant to Rule 485(a) under the Securities Act on March 16, 2010. This Amendment relates solely to the Legg Mason Capital Management Research Fund (the "Fund"), a series of Legg Mason Global Asset Management Trust (the "Registrant"). This Amendment does not supersede or amend any disclosure in the Registrant's registration statement relating to any other series of the Registrant. Part A The Prospectus of the Fund is incorporated by reference to Post-Effective Amendment No. 4 to the Registrant's Registration Statement, as filed with the Securities and Exchange Commission on March 16, 2010 (0000898432-10-000378) ("PEA 4"). Part B The Statement of Additional Information of the Fund is incorporated by reference to PEA 4. Legg Mason Global Asset Management Trust Part C. Other Information Item 28. Exhibits (a) (i) Certificate of Trust (12) (ii) Amended and Restated Declaration of Trust (13) (iii) Form of Amended Schedules A and B to the Amended and Restated Declaration of Trust (15) (b) Bylaws, as amended and restated (13) (c) Instruments defining rights of security holders with respect to Legg Mason Global Asset Management Trust are contained in the Amended and Restated Declaration of Trust, as amended, and Bylaws, as amended and restated, which are incorporated by reference to Exhibits (a) and (b) of Item 28 of Part C herein. (d) (i) Management Agreement – Legg Mason International Opportunities Bond Fund (13) (ii) Subadvisory Agreement – Legg Mason International Opportunities Bond Fund (13) (iii) Management Agreement – Legg Mason Manager Select Large Cap Growth Fund and Legg Mason Manager Select Large Cap Value Fund (13) (iv) Advisory Agreement – Legg Mason Manager Select Large Cap Growth Fund and Legg Mason Manager Select Large Cap Value Fund (13) (v) Subadvisory Agreement – Legg Mason Manager Select Large Cap Growth Fund (13) (vi) Schedule of Subadvisory Agreements Omitted From Registration Statement - Legg Mason Manager Select Large Cap Growth Fund and Legg Mason Manager Select Large Cap Value Fund (13) (vii) Management Agreement – Legg Mason Strategic Real Return Fund (14) (viii) Advisory Agreement – Legg Mason Strategic Real Return Fund (14) (ix) Subadvisory Agreement with Batterymarch Financial Management, Inc.– Legg Mason Strategic Real Return Fund (14) (x) Subadvisory Agreement with ClearBridge Advisors, LLC– Legg Mason Strategic Real Return Fund (14) (xi) Subadvisory Agreement with Western Asset Management Company – Legg Mason Strategic Real Return Fund (14) (xii) Subadvisory Agreement with Western Asset Management Company Limited in London – Legg Mason Strategic Real Return Fund (14) (xiii) Subadvisory Agreement with Western Asset Management Company Ltd. in Japan – Legg Mason Strategic Real Return Fund (14) (xiv) Form ofManagement and Advisory Agreement– Legg Mason Capital Management Research Fund(15) (xv) Form of Sub-Administration Agreement – Legg Mason Capital Management Research Fund (15) (e) (i) Distribution Agreement (13) (ii) Form of Amended Appendix A to Distribution Agreement (15) (iii) Anti-Money Laundering Delegation Agreement (13) (iv) Form of Amended Attachment A to Anti-Money Laundering Delegation Agreement (15) (v) Form of Dealer Agreement (4) (f) Bonus, profit sharing or pension plans none (g) (i) Custodian Agreement (13) (ii) Form of Amended Appendix A to Custodian Agreement (15) (h) (i) Transfer Agency and Services Agreement (9) (ii) Form of Amended Schedule A to Transfer Agency and Services Agreement (15) (i) Opinion of counsel – to be filed (j) Consent of Independent Registered Public Accounting Firm – to be filed (k) Financial statements omitted from Item 28 – not applicable (l) Agreement for providing initial capital (13) (m) Form of Amended Shareholder Services and Distribution Plan (15) (n) Form of Multiple Class Plan pursuant to Rule 18f-3 (15) (o) Reserved. (p) Code of Ethics for the funds, their investment advisers, and their principal underwriter (i) Legg Mason& Co., LLC (12) (ii) Barrett Associates, Inc. (8) (iii) Batterymarch Financial Management, Inc. (5) (iv) Brandywine Global Investment Management, LLC (3) (v) ClearBridge Advisors, LLC (11) (vi) Legg Mason Capital Management, Inc. (6) (vii) Western Asset Management Company (7) (viii) Western Asset Management Company Limited in London (7) (ix) Western Asset Management Company Ltd. in Japan (7) (1)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 2 to the Registration Statement of Legg Mason Charles Street Trust, Inc., SEC File No. 333-44423, filed June 2, 1999. (2)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 8 to the Registration Statement of Legg Mason Charles Street Trust, Inc., SEC File No. 333-44423, filed July 23, 2002. (3)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 16 to the Registration Statement of Legg Mason Light Street Trust, Inc., SEC File No. 333-61525, filed February 28, 2006. (4)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 22 to the Registration Statement of Legg Mason Growth Trust, Inc., SEC File No. 33-89090, filed April 27, 2006. (5)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 17 to the Registration Statement of Legg Mason Charles Street Trust, Inc., SEC File No. 333-44423, filed July 27, 2007. (6)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.42 to the Registration Statement of Legg Mason Value Trust,Inc., SEC File No.2-75766, filed July27, 2007. (7)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.116 to the Registration Statement of Legg Mason Partners Income Trust, SEC File No.2-96408, filed September 12, 2008. (8)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.37 to the Registration Statement of Barrett Opportunity Fund, Inc., SEC File No.2-63023, filed December 15, 2008. (9)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 38 to the Registration Statement of Western Asset Funds, Inc., SEC File No. 33-34929, filed April 27, 2009. (10)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 24 to the Registration Statement of Legg Mason Charles Street Trust, Inc., SEC File No. 333-44423, filed June 26, 2009. (11)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.148 to the Registration Statement of Legg Mason Partners Equity Trust, SEC File No.33-43446, filed August 26, 2009. (12)Incorporated herein by reference to the corresponding exhibitof the initial Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed October 13, 2009. (13)Incorporated herein by reference to the corresponding exhibitof Pre-Effective Amendment No.1 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed November 30, 2009. (14)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.2 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed February 26, 2010. (15)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.4 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed March 16, 2010. Item 29.Persons Controlled by or under Common Control with Registrant - None Item 30.Indemnification Reference is made to Article 9 of Registrant’s Amended and Restated Declaration of Trust, which provides, in summary, thatto the extent permitted by law, officers and trustees shall be indemnified by Registrant against liabilities and expense incurred by such persons in connection with claims, actions, suits, or proceedings arising out of their offices or duties of employment. In Section 10 of the Distribution Agreement relating to the securities offered hereby, the Registrant agrees to indemnify the Distributor and each person, if any, who controls the Distributor within the meaning of the Securities Act of 1933, as amended (“Securities Act”), against certain types of civil liabilities arising in connection with the Registration Statement or the Prospectuses and Statement of Additional Information. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer, or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 31.Business and Other Connections of Investment Adviser (a)Legg Mason Partners Fund Advisor, LLC (“LMPFA”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of LMPFA have been engaged as director, officer, employee, partner, or trustee. Ted P. Becker CCO, LMPFA Vice President, Legg Mason, Inc. Charles J. Daley, Jr. Manager, LMPFA Director, Batterymarch Manager and Treasurer, Brandywine Treasurer and Director, LMCM Director, LMGAA Manager, Vice President and Treasurer, LMIC Delegation of Authority, LMM Director and President, NS Director, President, and Treasurer, The Baltimore Co Director, Barrett President, Treasurer and Director, BMML Manager, Clear Adv Manager, Clear Asset Director, Vice President and Treasurer, FG Manager, GCIM Manager, Vice President and Treasurer, GS Executive Vice President, CFO, and Treasurer, Legg Mason, Inc. Manager, President, Treasurer, LeggCo President and Director, LM Canada Hldg Vice President and Treasurer, LMCF President, Treasurer, and Director, LMCRES Director and President, LMFC Director, LM & Co (UK) Ltd President and Manager, LMIH President and Manager, LMIH II President and Manager, LMIH Chile Manager, Vice President and Treasurer, LM Marketing Vice Chairman and Treasurer, LMPAC Manager, LMPPG President, Director, and Treasurer, LM Properties Treasurer, LMREC Treasurer, LMREC II President and Treasurer, LMRESA Vice President and Treasurer, LMRC Vice President and Treasurer, LMRG Vice President and Treasurer, LMRP Treasurer, LMTS Treasurer, LM Tower Director, Vice President and Treasurer, LMBAM Manager, President and Treasurer, LMCC Manager, President and Treasurer, LMCS I Manager, President and Treasurer, LMCS II Manager, President and Treasurer, LMCS III Manager, President and Treasurer, LMCS IV Manager, President and Treasurer, LMCS V Director, President and Treasurer, LMRC II Director, Vice President and Treasurer, LMRC Properties Director, LMRES Hldgs Director, PCM I Director, PCM II Manager, Royce Manager, SBFM David R. Odenath Manager, LMPFA Director, Batterymarch Manager, Brandywine Director, LMCM Director, LMGAA Director, BGIM Director, Brandywine Singapore Manager, Clear Adv Manager, Clear Asset Manager, GCIM Senior Executive Vice President, Legg Mason, Inc. Manager, LMPPG Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore R. Jay Gerken Chairman, President and CEO, LMPFA Director, Chairman, President and CEO, Citi Funds President and CEO, SBFM Thomas C. Mandia Secretary, LMPFA Secretary, Citi Funds Secretary, SBFM Thomas C. Merchant Vice President and Assistant Secretary, LMPFA Secretary, Brandywine Secretary, LMCM Secretary, LMIC Vice President and Secretary, NS Vice President and Secretary, Legg Mason, Inc. Secretary, LeggCo Secretary, The Baltimore Co. Secretary, Barrett Assistant Secretary, Bartlett Secretary, BMML Secretary, FG Secretary, GCIM Secretary, LM Canada Hldg Secretary, LMCF Secretary, LMCRES Secretary, LMIH Secretary, LMIH II Secretary, LMIH Chile Secretary, LM Properties Secretary, LMPAC Secretary, LMREC Secretary, LMREC II Secretary, LMRESA Secretary, LMRC Secretary, LMRG Secretary, LMRP Secretary, LMTS Secretary, LM Tower Secretary, LMCC Secretary, LMCS I Secretary, LMCS II Secretary, LMCS III Secretary, LMCS IV Secretary, LMCS V Secretary, LMRC II Secretary, LMRC Properties Assistant Secretary, LMRES Hldgs Robert B. Shepler Senior Vice President, LMPFA Director and Senior Vice President, Citi Funds Senior Vice President, SBFM (b)Legg Mason Global Asset Allocation, LLC (“LMGAA”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of LMGAA have been engaged as director, officer, employee, partner, or trustee. Charles J. Daley, Jr. Director, LMGAA Manager, LMPFA Director, Batterymarch Manager and Treasurer, Brandywine Treasurer and Director, LMCM Manager, Vice President and Treasurer, LMIC Delegation of Authority, LMM Director and President, NS Director, President, and Treasurer, The Baltimore Co Director, Barrett President, Treasurer and Director, BMML Manager, Clear Adv Manager, Clear Asset Director, Vice President and Treasurer, FG Manager, GCIM Manager, Vice President and Treasurer, GS Executive Vice President, CFO, and Treasurer, Legg Mason, Inc. Manager, President, Treasurer, LeggCo President and Director, LM Canada Hldg Vice President and Treasurer, LMCF President, Treasurer, and Director, LMCRES Director and President, LMFC Director, LM & Co (UK) Ltd President and Manager, LMIH President and Manager, LMIH II President and Manager, LMIH Chile Manager, Vice President and Treasurer, LM Marketing Vice Chairman and Treasurer, LMPAC Manager, LMPPG President, Director, and Treasurer, LM Properties Treasurer, LMREC Treasurer, LMREC II President and Treasurer, LMRESA Vice President and Treasurer, LMRC Vice President and Treasurer, LMRG Vice President and Treasurer, LMRP Treasurer, LMTS Treasurer, LM Tower Director, Vice President and Treasurer, LMBAM Manager, President and Treasurer, LMCC Manager, President and Treasurer, LMCS I Manager, President and Treasurer, LMCS II Manager, President and Treasurer, LMCS III Manager, President and Treasurer, LMCS IV Manager, President and Treasurer, LMCS V Director, President and Treasurer, LMRC II Director, Vice President and Treasurer, LMRC Properties Director, LMRES Hldgs Director, PCM I Director, PCM II Manager, Royce Manager, SBFM David R. Odenath Director, LMGAA Manager, LMPFA Director, Batterymarch Manager, Brandywine Director, LMCM Director, BGIM Director, Brandywine Singapore Manager, Clear Adv Manager, Clear Asset Manager, GCIM Senior Executive Vice President, Legg Mason, Inc. Manager, LMPPG Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore (c)Barrett Associates, Inc. (“Barrett”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of Barrett have been engaged as director, officer, employee, partner, or trustee. Charles J. Daley, Jr. Director, Barrett Director, LMGAA Manager, LMPFA Director, Batterymarch Manager and Treasurer, Brandywine Treasurer and Director, LMCM Manager, Vice President and Treasurer, LMIC Delegation of Authority, LMM Director and President, NS Director, President, and Treasurer, The Baltimore Co President, Treasurer and Director, BMML Manager, Clear Adv Manager, Clear Asset Director, Vice President and Treasurer, FG Manager, GCIM Manager, Vice President and Treasurer, GS Executive Vice President, CFO, and Treasurer, Legg Mason, Inc. Manager, President, Treasurer, LeggCo President and Director, LM Canada Hldg Vice President and Treasurer, LMCF President, Treasurer, and Director, LMCRES Director and President, LMFC Director, LM & Co (UK) Ltd President and Manager, LMIH President and Manager, LMIH II President and Manager, LMIH Chile Manager, Vice President and Treasurer, LM Marketing Vice Chairman and Treasurer, LMPAC Manager, LMPPG President, Director, and Treasurer, LM Properties Treasurer, LMREC Treasurer, LMREC II President and Treasurer, LMRESA Vice President and Treasurer, LMRC Vice President and Treasurer, LMRG Vice President and Treasurer, LMRP Treasurer, LMTS Treasurer, LM Tower Director, Vice President and Treasurer, LMBAM Manager, President and Treasurer, LMCC Manager, President and Treasurer, LMCS I Manager, President and Treasurer, LMCS II Manager, President and Treasurer, LMCS III Manager, President and Treasurer, LMCS IV Manager, President and Treasurer, LMCS V Director, President and Treasurer, LMRC II Director, Vice President and Treasurer, LMRC Properties Director, LMRES Hldgs Director, PCM I Director, PCM II Manager, Royce Manager, SBFM Jeffrey A. Nattans Director, Barrett Director, LMCM Manager, LMIC Director, NS Director, Bartlett Manager, Clear Adv Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore Harry O’Mealia Director, Barrett Director, Bartlett Manager, President and CEO, LMIC (d)Batterymarch Financial Management, Inc. (“Batterymarch”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of Batterymarch have been engaged as director, officer, employee, partner, or trustee. William L. Elcock CEO and Director, Batterymarch Director, Batterymarch GP, LLC Investment Officer, SBFM Investment Officer, CFM Charles J. Daley, Jr. Director, Batterymarch Director, Barrett Director, LMGAA Manager, LMPFA Manager and Treasurer, Brandywine Treasurer and Director, LMCM Manager, Vice President and Treasurer, LMIC Delegation of Authority, LMM Director and President, NS Director, President, and Treasurer, The Baltimore Co President, Treasurer and Director, BMML Manager, Clear Adv Manager, Clear Asset Director, Vice President and Treasurer, FG Manager, GCIM Manager, Vice President and Treasurer, GS Executive Vice President, CFO, and Treasurer, Legg Mason, Inc. Manager, President, Treasurer, LeggCo President and Director, LM Canada Hldg Vice President and Treasurer, LMCF President, Treasurer, and Director, LMCRES Director and President, LMFC Director, LM & Co (UK) Ltd President and Manager, LMIH President and Manager, LMIH II President and Manager, LMIH Chile Manager, Vice President and Treasurer, LM Marketing Vice Chairman and Treasurer, LMPAC Manager, LMPPG President, Director, and Treasurer, LM Properties Treasurer, LMREC Treasurer, LMREC II President and Treasurer, LMRESA Vice President and Treasurer, LMRC Vice President and Treasurer, LMRG Vice President and Treasurer, LMRP Treasurer, LMTS Treasurer, LM Tower Director, Vice President and Treasurer, LMBAM Manager, President and Treasurer, LMCC Manager, President and Treasurer, LMCS I Manager, President and Treasurer, LMCS II Manager, President and Treasurer, LMCS III Manager, President and Treasurer, LMCS IV Manager, President and Treasurer, LMCS V Director, President and Treasurer, LMRC II Director, Vice President and Treasurer, LMRC Properties Director, LMRES Hldgs Director, PCM I Director, PCM II Manager, Royce Manager, SBFM David R. Odenath Director, Batterymarch Director, LMGAA Manager, LMPFA Manager, Brandywine Director, LMCM Director, BGIM Director, Brandywine Singapore Manager, Clear Adv Manager, Clear Asset Manager, GCIM Senior Executive Vice President, Legg Mason, Inc. Manager, LMPPG Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore Francis X. Tracy President, Treasurer, Secretary and CFO, Batterymarch Director, President, Treasurer, and Secretary, Batterymarch GP, LLC (e)Brandywine Global Investment Management, LLC (“Brandywine”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of Brandywine have been engaged as director, officer, employee, partner, or trustee. Charles J. Daley, Jr. Manager and Treasurer, Brandywine Manager, LMPFA Director, Batterymarch Treasurer and Director, LMCM Director, LMGAA Manager, Vice President and Treasurer, LMIC Delegation of Authority, LMM Director and President, NS Director, President, and Treasurer, The Baltimore Co Director, Barrett President, Treasurer and Director, BMML Manager, Clear Adv Manager, Clear Asset Director, Vice President and Treasurer, FG Manager, GCIM Manager, Vice President and Treasurer, GS Executive Vice President, CFO, and Treasurer, Legg Mason, Inc. Manager, President, Treasurer, LeggCo President and Director, LM Canada Hldg Vice President and Treasurer, LMCF President, Treasurer, and Director, LMCRES Director and President, LMFC Director, LM & Co (UK) Ltd President and Manager, LMIH President and Manager, LMIH II President and Manager, LMIH Chile Manager, Vice President and Treasurer, LM Marketing Vice Chairman and Treasurer, LMPAC Manager, LMPPG President, Director, and Treasurer, LM Properties Treasurer, LMREC Treasurer, LMREC II President and Treasurer, LMRESA Vice President and Treasurer, LMRC Vice President and Treasurer, LMRG Vice President and Treasurer, LMRP Treasurer, LMTS Treasurer, LM Tower Director, Vice President and Treasurer, LMBAM Manager, President and Treasurer, LMCC Manager, President and Treasurer, LMCS I Manager, President and Treasurer, LMCS II Manager, President and Treasurer, LMCS III Manager, President and Treasurer, LMCS IV Manager, President and Treasurer, LMCS V Director, President and Treasurer, LMRC II Director, Vice President and Treasurer, LMRC Properties Director, LMRES Hldgs Director, PCM I Director, PCM II Manager, Royce Manager, SBFM Thomas C. Merchant Secretary, Brandywine Vice President and Assistant Secretary, LMPFA Secretary, LMCM Secretary, LMIC Vice President and Secretary, NS Vice President and Secretary, Legg Mason, Inc. Secretary, LeggCo Secretary, The Baltimore Co. Secretary, Barrett Assistant Secretary, Bartlett Secretary, BMML Secretary, FG Secretary, GCIM Secretary, LM Canada Hldg Secretary, LMCF Secretary, LMCRES Secretary, LMIH Secretary, LMIH II Secretary, LMIH Chile Secretary, LM Properties Secretary, LMPAC Secretary, LMREC Secretary, LMREC II Secretary, LMRESA Secretary, LMRC Secretary, LMRG Secretary, LMRP Secretary, LMTS Secretary, LM Tower Secretary, LMCC Secretary, LMCS I Secretary, LMCS II Secretary, LMCS III Secretary, LMCS IV Secretary, LMCS V Secretary, LMRC II Secretary, LMRC Properties Assistant Secretary, LMRES Hldgs David R. Odenath Manager, Brandywine Director, LMFA Director, Batterymarch Director, GCIM Director, LMCM Manager, Clear Adv Manager, Clear Asset Senior Executive Vice President, Legg Mason, Inc. Manager, LMGAA Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore (f)ClearBridge Advisors, LLC (“Clear Adv”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of Clear Adv have been engaged as director, officer, employee, partner, or trustee. Charles J. Daley, Jr. Manager, Clear Adv Manager and Treasurer, Brandywine Manager, LMPFA Director, Batterymarch Treasurer and Director, LMCM Director, LMGAA Manager, Vice President and Treasurer, LMIC Delegation of Authority, LMM Director and President, NS Director, President, and Treasurer, The Baltimore Co Director, Barrett President, Treasurer and Director, BMML Manager, Clear Asset Director, Vice President and Treasurer, FG Manager, GCIM Manager, Vice President and Treasurer, GS Executive Vice President, CFO, and Treasurer, Legg Mason, Inc. Manager, President, Treasurer, LeggCo President and Director, LM Canada Hldg Vice President and Treasurer, LMCF President, Treasurer, and Director, LMCRES Director and President, LMFC Director, LM & Co (UK) Ltd President and Manager, LMIH President and Manager, LMIH II President and Manager, LMIH Chile Manager, Vice President and Treasurer, LM Marketing Vice Chairman and Treasurer, LMPAC Manager, LMPPG President, Director, and Treasurer, LM Properties Treasurer, LMREC Treasurer, LMREC II President and Treasurer, LMRESA Vice President and Treasurer, LMRC Vice President and Treasurer, LMRG Vice President and Treasurer, LMRP Treasurer, LMTS Treasurer, LM Tower Director, Vice President and Treasurer, LMBAM Manager, President and Treasurer, LMCC Manager, President and Treasurer, LMCS I Manager, President and Treasurer, LMCS II Manager, President and Treasurer, LMCS III Manager, President and Treasurer, LMCS IV Manager, President and Treasurer, LMCS V Director, President and Treasurer, LMRC II Director, Vice President and Treasurer, LMRC Properties Director, LMRES Hldgs Director, PCM I Director, PCM II Manager, Royce Manager, SBFM Jeffrey A. Nattans Manager, Clear Adv Director, Barrett Director, LMCM Manager, LMIC Director, NS Director, Bartlett Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore David R. Odenath Manager, Clear Adv Manager, Brandywine Director, LMFA Director, Batterymarch Director, GCIM Director, LMCM Manager, Clear Asset Senior Executive Vice President, Legg Mason, Inc. Manager, LMGAA Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore Peter E. Sundman Manager, President and CEO, Clear Adv Manager, President and CEO, Clear Asset (g)Legg Mason Capital Management, Inc. (“LMCM”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of LMCM have been engaged as director, officer, employee, partner, or trustee. Charles J. Daley, Jr. Treasurer and Director, LMCM Manager, Clear Adv Manager and Treasurer, Brandywine Manager, LMPFA Director, Batterymarch Director, LMGAA Manager, Vice President and Treasurer, LMIC Delegation of Authority, LMM Director and President, NS Director, President, and Treasurer, The Baltimore Co Director, Barrett President, Treasurer and Director, BMML Manager, Clear Asset Director, Vice President and Treasurer, FG Manager, GCIM Manager, Vice President and Treasurer, GS Executive Vice President, CFO, and Treasurer, Legg Mason, Inc. Manager, President, Treasurer, LeggCo President and Director, LM Canada Hldg Vice President and Treasurer, LMCF President, Treasurer, and Director, LMCRES Director and President, LMFC Director, LM & Co (UK) Ltd President and Manager, LMIH President and Manager, LMIH II President and Manager, LMIH Chile Manager, Vice President and Treasurer, LM Marketing Vice Chairman and Treasurer, LMPAC Manager, LMPPG President, Director, and Treasurer, LM Properties Treasurer, LMREC Treasurer, LMREC II President and Treasurer, LMRESA Vice President and Treasurer, LMRC Vice President and Treasurer, LMRG Vice President and Treasurer, LMRP Treasurer, LMTS Treasurer, LM Tower Director, Vice President and Treasurer, LMBAM Manager, President and Treasurer, LMCC Manager, President and Treasurer, LMCS I Manager, President and Treasurer, LMCS II Manager, President and Treasurer, LMCS III Manager, President and Treasurer, LMCS IV Manager, President and Treasurer, LMCS V Director, President and Treasurer, LMRC II Director, Vice President and Treasurer, LMRC Properties Director, LMRES Hldgs Director, PCM I Director, PCM II Manager, Royce Manager, SBFM Thomas C. Merchant Secretary, LMCM Secretary, Brandywine Vice President and Assistant Secretary, LMPFA Secretary, LMIC Vice President and Secretary, NS Vice President and Secretary, Legg Mason, Inc. Secretary, LeggCo Secretary, The Baltimore Co. Secretary, Barrett Assistant Secretary, Bartlett Secretary, BMML Secretary, FG Secretary, GCIM Secretary, LM Canada Hldg Secretary, LMCF Secretary, LMCRES Secretary, LMIH Secretary, LMIH II Secretary, LMIH Chile Secretary, LM Properties Secretary, LMPAC Secretary, LMREC Secretary, LMREC II Secretary, LMRESA Secretary, LMRC Secretary, LMRG Secretary, LMRP Secretary, LMTS Secretary, LM Tower Secretary, LMCC Secretary, LMCS I Secretary, LMCS II Secretary, LMCS III Secretary, LMCS IV Secretary, LMCS V Secretary, LMRC II Secretary, LMRC Properties Assistant Secretary, LMRES Hldgs William H. Miller III Chairman, CIO and Director, LMCM Managing Member, LMM Jennifer W. Murphy Director, President, CEO and CFO, LMCM COO, LMM Jeffrey A. Nattans Director, LMCM Manager, Clear Adv Director, Barrett Manager, LMIC Director, NS Director, Bartlett Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore David R. Odenath Manager, Clear Adv Manager, Brandywine Director, LMFA Director, Batterymarch Director, GCIM Director, LMCM Manager, Clear Asset Senior Executive Vice President, Legg Mason, Inc. Manager, LMGAA Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore (h)Western Asset Management Company (“WAM”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of WAM have been engaged as director, officer, employee, partner or trustee. Jeffrey A. Nattans Director, WAM Director, LMCM Manager, Clear Adv Director, Barrett Manager, LMIC Director, NS Director, Bartlett Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore David R. Odenath Director, WAM Manager, Clear Adv Manager, Brandywine Director, LMFA Director, Batterymarch Director, GCIM Director, LMCM Manager, Clear Asset Senior Executive Vice President, Legg Mason, Inc. Manager, LMGAA Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore (i)Western Asset Management Company Limited in London (“WAMCL”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of WAMCL have been engaged as director, officer, employee, partner or trustee. Jeffrey A. Nattans Director, WAMCL Director, LMCM Manager, Clear Adv Director, Barrett Manager, LMIC Director, NS Director, Bartlett Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAM Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore David R. Odenath Director, WAMCL Manager, Clear Adv Manager, Brandywine Director, LMFA Director, Batterymarch Director, GCIM Director, LMCM Manager, Clear Asset Senior Executive Vice President, Legg Mason, Inc. Manager, LMGAA Director, WAM Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore (j)Western Asset Management Company Ltd. in Japan (“WAM Tokyo”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of WAM Tokyo have been engaged as director, officer, employee, partner or trustee. Jeffrey A. Nattans Director, WAM Tokyo Director, LMCM Manager, Clear Adv Director, Barrett Manager, LMIC Director, NS Director, Bartlett Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAMCL Director, WAM Director, WAM Australia Director, WAM Singapore David R. Odenath Director, WAM Tokyo Manager, Clear Adv Manager, Brandywine Director, LMFA Director, Batterymarch Director, GCIM Director, LMCM Manager, Clear Asset Senior Executive Vice President, Legg Mason, Inc. Manager, LMGAA Director, WAMCL Director, WAM Director, WAM Australia Director, WAM Singapore Addresses for Item 31: 3040692 Nova Scotia Company (“NS”) 44 Chipman Hill, 10th Floor St. John, New Brunswick E2L 4S6 Canada The Baltimore Company (“The Baltimore Co”) 100 International Drive Baltimore, MD 21202 Barrett Associates, Inc. (“Barrett”) 565 Fifth Avenue New York, NY 10017 Bartlett & Co.(“Bartlett”) 36 East Fourth Street Cincinnati, OH45202 Batterymarch Financial Management, Inc. (“Batterymarch”) 200 Clarendon Street Boston, MA 02116 Batterymarch GP, LLC 200 Clarendon Street Boston, MA 02116 BMML, Inc. (“BMML”) 100 International Drive Baltimore, MD 21202 Brandywine Global Investment Management, LLC (“Brandywine”) 2929 Arch Street, 8th Floor Philadelphia, PA 19104 Brandywine Global Investment Management (“BGIM”) Level 9, Leaf B, Tower 42 25 Old Broad Street London, England EC2N 1HQ Brandywine Global Investment Management (Asia) Pte Ltd. (“Brandywine Singapore”) 36 Robinson House, #18 City House Singapore BRE Group, Inc. (“BRE”) 36 East Fourth Street Cincinnati, OH 45202 Citi Fund Management Inc. (“Citi Funds”) 100 First Stamford Place Stamford, CT 06902-6729 Clearbridge Advisors, LLC (“Clear Adv”) 620 Eight Avenue New York, NY 10018 Clearbridge Asset Management, Inc. (“Clear Asset”) 620 Eight Avenue New York, NY 10018 Fairfield Group, Inc. (“FG”) 200 Gibraltor Road Horsham, PA 19044 Gray Seifert & Co (“GS”) 100 International Drive Baltimore, MD 21202 Global Currents Investment Management, LLC (“GCIM”) 100 International Drive Baltimore, MD 21202 Legg Mason Capital Management, Inc.(“LMCM”) 100 International Drive Baltimore, MD21202 Legg Mason Canada Holdings Ltd. (“LM Canada Hldg”) 44 Chipman Hill, 10th Floor St. John, New Brunswick E2L 4S6 Canada Legg Mason Charitable Foundation, Inc. (“LMCF”) 100 International Drive Baltimore, MD21202 Legg Mason Fund Adviser, Inc. (“LMFA”) 100 International Drive Baltimore, MD21202 Legg Mason Funding, Corp. (“LMFC”) 100 International Drive Baltimore, MD 21202 Legg Mason Global Asset Allocation, LLC (“LMGAA”) 620 8th Ave. New York, NY 10018 Legg Mason, Inc. 100 International Drive Baltimore, MD21202 Legg Mason & Co. LLC (“LeggCo”) 100 International Drive Baltimore, MD 21202 Legg Mason International Holdings, LLC (“LMIH”) 100 International Drive Baltimore, MD 21202 Legg Mason International Holdings II, LLC (“LMIH II”) 100 International Drive Baltimore, MD 21202 Legg Mason International Holdings (Chile), LLC (“LMIH Chile”) El Regidor No 66 Piso 10 Las Condes, Santiago Chile Legg Mason Investment Counsel, LLC (“LMIC”) 100 International Drive Baltimore, MD 21202 Legg Mason Investor Services, LLC “(LMIS”) 100 International Drive Baltimore, MD 21202 Legg Mason Marketing Co, LLC (“LM Marketing”) 100 International Drive Baltimore, MD 21202 Legg Mason Partners Fund Advisor, LLC (“LMPFA”) 399 Park Ave. New York, NY 10022 Legg Mason Political Action Committee (“LMPAC”) 100 International Drive Baltimore, MD 21202 Legg Mason Properties, Inc. (“LM Properties”) 5955 Carnegie Boulevard Suite 200 Charlotte, NC 28209 Legg Mason Real Estate Capital, Inc. (“LMREC”) 10880 Wilshire Blvd., Suite 1750 Los Angeles, CA 90024 Legg Mason Real Estate Capital, Inc. II (“LMREC II”) 10880 Wilshire Blvd., Suite 1750 Los Angeles, CA 90024 Legg Mason Real Estate Investors, Inc. (“LMREI”) 100 International Drive Baltimore, MD 21202 Legg Mason Commercial Real Estate Services, Inc. (“LMCRES”) 100 International Drive Baltimore, MD 21203 Legg Mason Real Estate Securities Advisors, Inc. (“LMRESA”) 100 International Drive Baltimore, MD 21202 Legg Mason Realty Capital, Inc. (“LMRC”) 100 International Drive Baltimore, MD 21202 Legg Mason Realty Group, Inc. (“LMRG”) 100 International Drive Baltimore, MD 21202 Legg Mason Realty Partners, Inc. (“LMRP”) 100 International Drive Baltimore, MD 21202 Legg Mason Technology Services, Inc. (“LMTS”) 100 International Drive Baltimore, MD 21202 Legg Mason Tower, Inc. (“LM Tower”) 100 International Drive Baltimore, MD 21202 Legg Mason Investment Counsel & Trust Company, N.A.(“LMIC”) 100 International Drive Baltimore, MD21202 LM BAM, Inc. (“LM BAM”) 46 Public Square, Suite 700 Wilkes Barre, PA 18701 LM Capital Company (“LMCC”) 100 International Drive Baltimore, MD 21202 LM Capital Support I (“LMCS I”) 100 International Drive Baltimore, MD21202 LM Capital Support II (“LMCS II”) 100 International Drive Baltimore, MD21202 LM Capital Support III (“LMCS III”) 100 International Drive Baltimore, MD21202 LM Capital Support IV (“LMCS IV”) 100 International Drive Baltimore, MD21202 LM Capital Support V (“LMCS V”) 100 International Drive Baltimore, MD21202 LM Holdings, Limited (“LM Holdings”) 155 Bishopsgate London EC2M 3TY England LMRC II, Inc.(“LMRC II”) 100 International Drive Baltimore, MD 21202 LMRC Properties, Inc. (“LMRC Properties”) 100 International Drive Baltimore, MD 21202 LMM LLC (“LMM”) 100 International Drive Baltimore, MD21202 LMRES Holdings (“LMRES Hldgs”) 100 International Drive Baltimore, MD21202 PCM Holdings I, Inc. (“PCM I”) 8889 Pelican Bay Boulevard, Suite 500 Naples, FL 34108-7512 PCM Holdings II, LLC (“PCM II”) 8889 Pelican Bay Boulevard, Suite 500 Naples, FL 34108-7512 Permal Asset Management, Inc. (“Permal”) 900 Third Ave. 28th Floor New York, NY 10022 Royce & Associates, LLC (“Royce”) 1414 Avenue of the Americas New York, NY10019 Smith Barney Fund Management (“SBFM”) 100 First Stamford Place Stamford, CT 06902 Western Asset Management Company(“WAM”) 385 East Colorado Boulevard Pasadena, CA91101 Western Asset Management Company Limited(“WAMCL”) 10 Exchange Square Primrose Street LondonEC2A 2EN England Western Asset Management Company Ltd (“WAM Tokyo”) Ote Center Building 1-1-3 Otemachi Chiyoda-ku Tokyo 100-0004 Japan Western Asset Management Company Pty Ltd (“WAM Australia”) Level 13 120 Collins Street GPO Box 507 Melbourne Victoria 3000 Australia Western Asset Management (UK) Holdings Limited (“WAMCO Hldgs Ltd”) 10 Exchange Square Primrose Street London EC2A 2EN England Western Asset Management Company Pte, Ltd (“WAM Singapore”) 1 George Street, #23-01 Singapore 049145 Item 32.Principal Underwriters (a)Legg Mason Investor Services, LLC ("LMIS"), the Registrant’s principal underwriter, also serves as principal underwriter for the following investment companies registered under the Investment Company Act of 1940, as amended: Legg Mason Charles Street Trust, Inc.; Legg Mason Investors Trust, Inc.; Legg Mason Special Investment Trust, Inc.; Legg Mason Global Trust, Inc.; Legg Mason Value Trust, Inc.; Legg Mason Tax-Free Income Fund; Legg Mason Investment Trust, Inc.; Legg Mason Growth Trust, Inc.; Western Asset Funds, Inc.; Legg Mason Partners Premium Money Market Trust; Legg Mason Partners Institutional Trust; Legg Mason Partners Money Market Trust; Legg Mason Partners Equity Trust; Legg Mason Partners Variable Equity Trust; Barrett Opportunity Fund, Inc.; Legg Mason Partners Variable Income Trust; Legg Mason Partners Income Trust. (b)The following table sets forth information concerning each director and officer of the Registrant's principal underwriter, LMIS. Name and Principal Position and Offices Positions and Offices Business Address* with Underwriter – LMIS with Registrant Kimberly Mustin Co-Managing Director None 100 First Stamford Pl. Stamford, CT 06902-6732 Matthew Schiffman Co-Managing Director None 100 First Stamford Pl. Stamford, CT 06902-6732 George Betzios Vice President None 55 Water Street, 31st Floor New York, NY 10041 W. Talbot Daley Vice President None David J. Eikenburg Vice President None Mark E. Freemyer Vice President None 100 First Stamford Pl. Stamford, CT 06902-6732 Thomas J. Hirschmann Vice President None Joseph P. LaRocque Vice President None Michael P. McAllister Vice President None Theresa P. McGuire Vice President None Jeremy O’Shea Vice President None 100 First Stamford Pl. Stamford, CT 06902-6732 Joel R. Sauber Vice President None 100 First Stamford Pl. Stamford, CT 06902-6732 Robert Shepler Vice President None 55 Water Street, 32nd Floor New York, NY 10041 Jason Bennett Chief Financial Officer, Treasurer and Financial None Reporting Officer Kenneth D. Cieprisz Chief Compliance Officer None 620 8th Avenue, 49th Floor New York, NY 10018 Joseph M. Furey General Counsel and None Secretary Erin L. Clark Assistant Secretary None Vicki Schmelzer Assistant Secretary None Ronald Holinsky Deputy General Counsel None Stephen A. Scarpino AML Compliance Officer None 100 First Stamford Pl. Stamford, CT 06902 * All addresses are 100 International Drive, Baltimore, Maryland 21202, unless otherwise indicated. (c)The Registrant has no principal underwriter which is not an affiliated person of the Registrant or an affiliated person of such an affiliated person. Item 33.Location of Accounts and Records The books, accounts and records required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended, are maintained in the physical possession of: State Street Bank and Trust Company P. O. Box 1713 Boston, Massachusetts02105 and Legg Mason Partners Fund Advisor, LLC 620 Eighth Avenue New York, New York10018 Item 34.Management Services - None Item 35.Undertakings - None SIGNATURE PAGE Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Legg Mason Global Asset Management Trust, hereby certifies that it meets all requirements for effectiveness of this Post-Effective Amendment No. 6 to its Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective AmendmentNo. 6 to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Baltimore and State of Maryland, on the 24th day of May 2010. LEGG MASON GLOBAL ASSET MANAGEMENT TRUST By: /s/ David R. Odenath David R. Odenath President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Mark R. Fetting* Chairman and Trustee May 24, 2010 Mark R. Fetting /s/ David R. Odenath President (Principal Executive May 24, 2010 David R. Odenath Officer) and Trustee /s/ Ruby P. Hearn* Trustee May 24, 2010 Ruby P. Hearn /s/ Arnold L. Lehman* Trustee May 24, 2010 Arnold L. Lehman /s/ Robin J.W. Masters* Trustee May 24, 2010 Robin J.W. Masters /s/ Jill E. McGovern* Trustee May 24, 2010 Jill E. McGovern /s/ Arthur S. Mehlman* Trustee May 24, 2010 Arthur S. Mehlman /s/ G. Peter O’Brien* Trustee May 24, 2010 G. Peter O’Brien /s/ S. Ford Rowan* Trustee May 24, 2010 S. Ford Rowan /s/ Robert M. Tarola* Trustee May 24, 2010 Robert M. Tarola /s/ Kaprel Ozsolak Chief Financial Officer May 24, 2010 Kaprel Ozsolak and Treasurer (Principal Financial and Accounting Officer) *By: /s/ Richard M. Wachterman Richard M. Wachterman Attorney in Fact, pursuant to Power of Attorney filed herewith. POWER OF ATTORNEY I, the undersigned Director/Trustee of one or more of the following investment companies (as set forth in the companies’ Registration Statements on FormN-1A): LEGG MASON INCOME TRUST, INC. LEGG MASON CHARLES STREET TRUST, INC. LEGG MASON GLOBAL TRUST, INC. LEGG MASON GLOBAL ASSET MANAGEMENT TRUST LEGG MASON TAX-FREE INCOME FUND LEGG MASON INVESTORS TRUST, INC. LEGG MASON CAPITAL MANAGEMENT GROWTH TRUST, INC. LEGG MASON LIGHT STREET TRUST, INC. LEGG MASON CAPITAL MANAGEMENT VALUE TRUST, INC. LEGG MASON INVESTMENT TRUST, INC. LEGG MASON CAPITAL MANAGEMENT SPECIAL INVESTMENT TRUST, INC. plus any other investment company for which Legg Mason Partners Fund Advisor, LLC or an affiliate thereof acts as investment adviser or manager and for which the undersigned individual serves as Director/Trustee hereby severally constitute and appoint each of MARK R. FETTING, DAVID R. ODENATH, R. JAY GERKEN, KAPREL OZSOLAK, ROBERT I. FRENKEL, RICHARD M. WACHTERMAN, THOMAS C. MANDIA, MARC A. DE OLIVERIA, MICHAEL KOCUR, ARTHUR C. DELIBERT and NDENISARYA M. BREGASI my true and lawful attorney-in-fact, with full power of substitution, and each with full power to sign for me and in my name in the appropriate capacity and only for those companies described above for which I serve as Director/Trustee, any Registration Statements on Form N-1A, all Pre-Effective Amendments to any Registration Statements of the Funds, any and all Post-Effective Amendments to said Registration Statements, and any and all supplements or other instruments in connection therewith, to file the same with the Securities and Exchange Commission and the securities regulators of appropriate states and territories, and generally to do all such things in my name and behalf in connection therewith as said attorney-in-fact deems necessary or appropriate to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940, all related requirements of the Securities and Exchange Commission and all requirements of appropriate states and territories. I hereby ratify and confirm all that said attorney-in-fact or their substitutes may do or cause to be done by virtue hereof. Any subsequently executed power of attorney that grants powers unrelated to the powers granted herein will not revoke nor supersede this power of attorney unless such subsequent power of attorney expressly states otherwise. WITNESS my hand on the date set forth below at Baltimore, Maryland. Signature Date /s/ Mark R. Fetting February 24, 2010 Mark R. Fetting /s/ David R. Odenath February 24, 2010 David R. Odenath /s/ Ruby P. Hearn February 24, 2010 Ruby P. Hearn /s/ Arnold L. Lehman February 24, 2010 Arnold L. Lehman /s/ Robin J.W. Masters February 24, 2010 Robin J.W. Masters /s/ Jill E. McGovern February 24, 2010 Jill E. McGovern /s/ Arthur S. Mehlman February 24, 2010 Arthur S. Mehlman /s/ G. Peter O’Brien February 24, 2010 G. Peter O’Brien /s/ S. Ford Rowan February 24, 2010 S. Ford Rowan /s/ Robert M. Tarola February 24, 2010 Robert M. Tarola
